                THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        EASTERN DIVISION
                         No. 4:19-cv-157-D


DIJON SHARPE,                                )
                                             )
                    Plaintiff,               )
                                             )
              v.                             )
                                             )
TOWN OF WINTERVILLE POLICE                   )
DEPARTMENT, Officer WILLIAM                  )   JOINT MOTION TO AMEND
BLAKE ELLIS, in his official                 )     SCHEDULING ORDER
capacity only, and Officer MYERS             )
PARKER HELMS IV, both                        )
individually and in his official             )
capacity,                                    )
                                             )
                    Defendants.              )

      Plaintiff, DIJON SHARPE, and Defendants TOWN OF WINTERVILLE

POLICE      DEPARTMENT,          OFFICER     WILLIAM   BLAKE     ELLIS,   and

OFFICER MYERS PARKER HELMS IV (hereinafter, the “Parties”), pursuant

to Local Civil Rules 6.1 and 7.1(j) and through undersigned counsel, hereby

move to amend the Scheduling Order (Docket Entry 22, entered Mar. 25, 2020)

to extend the unexpired deadlines therein by one hundred (100) days. In

support, the Parties submit the following:

      1.     Defendants filed a Partial Motion to Dismiss on February 3, 2020,

which was briefed by counsel for both parties and submitted to the Court for

consideration on March 10, 2020. (See Dkt. Text. Mar. 10, 2020). On July 2,



           Case 4:19-cv-00157-D Document 28 Filed 08/04/20 Page 1 of 4
2020, the Court entered an order setting the motion for hearing on July 9, 2020

at 10:00 am. (DE 25). At Defendants’ request, made due to a prior conflict, the

Court continued the hearing date, but the motion has not yet been re-set for

hearing.

      2.     Pursuant to the Scheduling Order, the Parties have until August

28, 2020 to complete discovery and a mediated settlement conference, and until

September 25, 2020 to file dispositive motions. No trial date has been set.

      3.     Resolution of the pending motion to dismiss will assist the parties

in clarifying the issues for discovery, for any remaining dispositive motions,

and for mediation. Despite diligence of the parties, additional time to complete

discovery and mediation is needed, with a corresponding extension to the

deadline for submission of dispositive motions.

      4.     This motion to amend the Scheduling Order is sought in good faith

and not for the purposes of delay.

      5.     This motion is sought prior to the expiration of the subject

deadlines and is the first motion requesting extensions of these deadlines.

      6.     As this matter has not been set for trial, granting this motion will

not require continuance of a trial date.

      7.     The Parties respectfully submit that the above-described

circumstances constitute good cause to amend the Scheduling Order to extend




                                      2
           Case 4:19-cv-00157-D Document 28 Filed 08/04/20 Page 2 of 4
the deadlines to complete discovery and mediation and submit dispositive

motions.

     For the above-stated reasons, the Parties respectfully request that the

Court extend the unexpired deadlines in the Scheduling Order by one hundred

(100) days, as reflected in the attached Proposed Order Amending Scheduling

Order.

     Respectfully submitted, this the 4th day of August, 2020.


                                /s/ Katherine Barber-Jones___________________
                                Dan M. Hartzog, Jr.
                                N.C. State Bar No. 35330
                                Katherine Barber-Jones
                                N.C. State Bar No. 44197
                                HARTZOG LAW GROUP LLP
                                1903 N. Harrison Avenue, Suite 200
                                Cary, NC 27513
                                Email: dhartzogjr@hartzoglawgroup.com
                                       kbarber-jones@hartzoglawgroup.com
                                Telephone/Fax: (919) 480-2450


                                /s/ T. Greg Doucette (with permission)________
                                T. Greg Doucette
                                N.C. State Bar No. 44351
                                LAW OFFICES OF T. GREG DOUCETTE,
                                    PLLC
                                311 E. Main St.
                                Durham, NC 27701
                                Email: greg@tgdlaw.com
                                Telephone: (919) 998-6993




                                      3
           Case 4:19-cv-00157-D Document 28 Filed 08/04/20 Page 3 of 4
                        CERTIFICATE OF SERVICE

      I hereby certify that on August 4, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send electronic

notification to all registered CM/ECF participants.

      This the 4th day of August, 2020.

                                 /s/ Katherine M. Barber-Jones
                                 DAN M. HARTZOG, JR.
                                 N.C. State Bar No. 35330
                                 E-mail: dhartzogjr@hartzoglawgroup.com
                                 KATHERINE BARBER-JONES
                                 N.C. State Bar No. 44197
                                 E-mail: kbarber-jones@hartzoglawgroup.com
                                 1903 N. Harrison Avenue, Suite 200
                                 Cary, North Carolina 27513
                                 Telephone: (919) 670-0338
                                 Facsimile: (919) 714-4635
                                 Attorneys for Defendants




                                    4
         Case 4:19-cv-00157-D Document 28 Filed 08/04/20 Page 4 of 4
